Appeal from an order of the Supreme Court, Sullivan County Special Term, which denied a motion of appellant to set aside an earlier order made by Mr. Justice Russell wherein the fees of two attorneys who acted as trustees were fixed at the sum of $1,213.50. The order appealed from was denied by the Special Term chiefly upon the ground that appellant was guilty of gross laches in making his application. Order unanimously affirmed, without costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ.